(Por la corte, a propuesta del Juez Asociado Sr. Aldrey.
Por cuanto, la corte do Distrito de San Juan a instancia de Las Monjas Racing Corporation dictó un auto perentorio de mandamus contra la Comisión Hípica Insular de Puerto Rico disponiendo que expidiese a dicha corporación una licencia para la explotación de su *1046hipódromo “Las Monjas” por término de un año contando desde el 14 de septiembre de 1930 sin limitación ni restricción alguna en cuanto a los días que puedo celebrar fiestas hípicas en su hipódromo, sin especial condena de costas:
PoR cuanto, la demandada ha interpuesto recurso de apelación contra esa sentencia:
PoR cuanto, la parto apelada ha solicitado en su alegajo y también en la vista de esta apelación que desestimemos este recurso por carecer de finalidad práctica su resolución:
PoR cuanto, habiendo vencido el 14 de septiembre de 1931 el término por el cual debía ser expedida la expresada licencia resulta académico resolver ahora si la sentencia apelada es errónea o no.
Por tanto, se desestima el presento recurso de apelación.